Citation Nr: 0113834	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for chronic bronchitis, 
to include as secondary to an undiagnosed illness.

3.  The propriety of severance of service connection for a 
skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 1981 
and from January 1991 to July 1991.  From February 1991 to 
June 1991, he served in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1996 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
respiratory disability and irritable bowel syndrome were 
denied.  The veteran also appeals an April 1999 rating action 
which severed service connection for a skin condition.  

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)" and 
that to provide a medical examination when such examination 
is necessary to make a decision on the claim.  Id. at § 3(a) 
(to be codified as amended at 38 U.S.C. § 5103A)

With respect to his claims for service connection for 
bronchitis and irritable bowel syndrome, the Board notes that 
the veteran has been afforded VA examination.  A March 1991 
service medical record shows that the veteran complained of a 
cough with yellowish production and chest congestion.  
Assessment was an upper respiratory infection (URI) of one 
month duration.  Post-service medical records include the 
report of a December 1994 VA trachea and bronchi examination 
with pertinent diagnosis of chronic bronchitis.  However, the 
examination report does not include an opinion as to the 
etiology of this disability.  Similarly, while irritable 
bowel syndrome was diagnosed during a December 1995 stomach 
examination, the examiner did not proffer an opinion as to 
the etiology of this condition.  In light of the recent 
changes in the law brought forth by the VCAA, the Board of 
the opinion that VA examination to determine the etiology 
and/or time of onset of the veteran's current chronic 
bronchitis and irritable bowel syndrome would be probative.

The Board is also of the opinion that further development is 
necessary in ascertaining whether severance of service 
connection for a skin disorder was proper.  Service 
connection for a skin rash due to undiagnosed illness was 
originally established by an August 1998 rating action.  A 
subsequent September 1998 VA examination indicates diagnoses 
of contact dermatitis, intertrigo-tinea cruris, and 
seborrheic dermatitis.  In a November 1999 addendum, the VA 
examiner noted that all of the skin lesions found on the 
September examination were due to a diagnosed condition and 
none was attributable to any undiagnosed illness.  
Thereafter, the RO issued a January 1999 rating action that 
proposed to sever service connection for a skin disorder.  In 
April 1999, a rating action was promulgated implementing the 
proposed severance.  

The Board notes that, while the VA examiner opined that the 
veteran's present skin disabilities were not due to an 
undiagnosed illness, an opinion was not proffered with 
respect to a claim for service connection on a direct basis.  
The veteran has contended on several occasions that he 
developed a skin condition while on active duty for training 
while serving with the Puerto Rico National Guard.  National 
Guard medical records show that the veteran reported to sick 
call in March 1987 with a skin rash.  He reported that while 
on active duty with the National Guard in Honduras he was 
bitten by insects.  He reported that he later noticed 
spreading lesions.  An assessment of rule out chiggers, 
scabies, and dermatitis was recorded.  A March 1987 DD 2173, 
indicates that the veteran developed dermatitis probably 
secondary to a mite bite, chiggers, or similar insect while 
on duty in Honduras on February 20, 1987.  The examining 
physician noted that the veteran's history was compatible 
with his condition.  In light of the foregoing history, the 
Board is of the opinion further development is necessary to 
develop for consideration service connection for a skin 
condition on a direct basis.  In particular, the a new VA 
examination would be probative to ascertain whether the 
veteran developed a skin disorder while on active duty for 
training, and, if so, whether a present skin disorder is 
etiologically related to the veteran's active duty for 
training.  

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for his claimed bronchitis, 
irritable bowel syndrome, and/or skin 
disability since November 1998.  After 
securing the necessary release, the RO 
should obtain these records.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.  If any identified 
evidence is not available, the RO should 
notify the appellant as mandated by the 
Veterans Claims Assistance Act of 2000.  

2.  Thereafter, the veteran should be 
afforded a VA examination(s), with an 
appropriate VA physician(s), to ascertain 
the etiology or date of onset of any 
current respiratory disability, to 
include chronic bronchitis; irritable 
bowel syndrome, and/or skin condition.  
The RO should insure that efforts to 
notify the veteran of any scheduled VA 
examination(s) are documented within the 
claims folder.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
The examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  The examiner(s) should 
provide complete rationale for all 
conclusions reached.  

The examiner(s) should provide the 
following information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b)  The examiner(s) should identity 
any respiratory disabilities that 
are currently shown or otherwise 
indicated by the medical evidence.  
For each respiratory disability 
found on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service.

c)  The examiner(s) should state 
whether irritable bowel syndrome is 
currently manifested or otherwise 
indicated by the medical evidence.  
If so shown or indicated, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service.

d)  The examiner(s) should identity 
any skin disability that is 
currently shown or otherwise 
indicated by the medical evidence.  
For each respiratory disability 
found on examination, or otherwise 
indicated in the medical record, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
his active military service, to 
include as secondary to an insect 
bite.

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The veteran is hereby informed that failure to report for a 
scheduled VA examination, without demonstrated good cause for 
such action, could result in adverse action with regard to 
his claim.  See 38 C.F.R. § 3.655(a) (When a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied).

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




